DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 4/26/22.
3.   Claims 1, 11, 12, 15, 18 and 19 has been amended. Claim 17 has been cancelled. Claim Claims 1 – 16 and 18 - 19 are pending.

Claim Rejections - 35 USC § 101
4.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 1 – 16 and 18 - 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
6.	Step 1: 
Claims 1 – 16 and 19 are drawn to an apparatus.
Claim 18 is drawn to a method.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
7.	Step 2A: 
8.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
9.	Claim 19 is exemplary: 
 	“a system for resolving an electronic game including a linked transaction comprising a linked deal within an initial deal, the system comprising: one or more computer processors; a non-transitory computer-readable storage medium storing computer program instructions, the computer program instructions executable by the one or more computer processors to perform operations comprising: 6receiving, at a management system from a player account, a request for an initial pull-tab for the initial deal, the initial deal comprising a first randomized ordered list of pull-tabs managed by the management system, and the first randomized ordered set of pull-tabs comprising a set of pre-allocated electronic access tickets for the linked deal, with the set of pre-allocated electronic access tickets allocated to the initial deal at manufacture and configured for electronically accessing the linked deal; accessing the initial pull-tab comprising a next electronic pull-tab in the first randomized ordered list of electronic pull-tabs; responsive to evaluating that an initial result of the initial pull-tab comprises a pre-allocated electronic access ticket of the set of pre-allocated electronic access tickets to the linked deal: electronically accessing a linked pull-tab for the linked deal using the pre-allocated electronic access ticket from the initial pull-tab, wherein the linked deal comprises a second randomized ordered set of electronic pull-tabs managed by the management system, and the linked pull-tab comprises a next electronic pull-tab in the second randomized ordered set of electronic pull-tabs, and evaluating a linked result of the linked pull-tab; and 7providing for display, to an electronic gaming terminal accessing the player account, the initial result of the initial pull-tab and the linked result of the linked pull-tab”.

10.	The underlined portion of claim 19 represent the abstract idea (i.e. the abstract idea of at least a certain method of organizing human activities). Independent claim 1 and 18 include substantially the same abstract idea as claim 19. Dependent claims 2 – 16 merely further define the abstract idea and are not significantly more than the abstract idea.
11.	The claimed abstract idea is similar to abstract ideas identified by the courts:

(Certain Methods Of Organizing Human Activity (commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations));
Certain Methods Of Organizing Human Activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
12.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as a system comprising: one or more computer processors; (i.e. generic computer) in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
The display steps (and the information being displayed to a human reader) merely constitute insignificant extra-solution activity to the abstract idea because they amount to necessary data gathering and outputting.
as a system comprising: one or more computer processors (i.e. generic computer) in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
13.	Step 2B: 
14.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
15.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with a system comprising: one or more computer processors; (i.e. generic computer). 
All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
16.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
17.     Following the guidance in the Berkheimer memo, Applicant is directed to
Walker (US 20040082384), showing the conventionality of these additional elements (FIG. 2 and paragraph 58).
18.	Under Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
19.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
20.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
21.	For these reasons, the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
24.	Claim(s) 1 – 3, 7 – 11, 13, 15 and 17 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DELEON (US 20190073877) and in view of Robb (US 20050064925).
25.	Regarding claims 1, 18 and 19, DELEON discloses a non-transitory computer-readable storage medium (i.e. the memory described in paragraph 43) storing computer program instructions executable by a processor to perform operations for resolving an electronic game including a linked transaction comprising a linked deal (i.e. the second round of the game/SuperTab) within an initial deal (i.e. a first round described in abstract), the operations comprising (abstract and paragraphs 24 and 43):
receiving, at a management system from a player account (i.e. the player account associated with the account number described in paragraph 19), a request for an initial pull-tab for the initial deal, the initial deal comprising a first randomized ordered list of pull-tabs managed by the management system (i.e. server 220) (abstract and paragraphs 19 and 23; paragraph 23 teaches the terminal 202 may request a pull-tab ticket from the server 220 at step 3. Upon receipt of the request for a pull-tab ticket from the terminal 202, the server may make a determination to send a pull-tab ticket to the terminal 202 at step 4); 
accessing the initial pull-tab (i.e. pull-tabs 212 shown in FIG. 1) comprising a next electronic pull-tab in the first randomized ordered list of electronic pull-tabs (paragraph 23 and 28 and FIG. 1); 
responsive to evaluating that an initial result of the initial pull-tab comprises an access ticket (i.e. a SuperTab ticket described in paragraph 25) to the linked deal (abstract and paragraphs 23 and 25): 
accessing a linked pull-tab (i.e. the SuperTab described in paragraphs 25, 27 and 28) for the linked deal, wherein the linked deal comprises a second randomized ordered set of electronic pull-tabs managed by the management system, and the linked pull-tab (i.e. the SuperTab described in paragraphs 25, 27 and 28) comprises a next electronic pull-tab in the second randomized ordered set of electronic pull-tabs (abstract and paragraphs 25, 27 and 28), 
and evaluating a linked result of the linked pull-tab (i.e. the outcome of the SuperTab) (paragraphs 21 and 27); 
and providing for display, to an electronic gaming terminal accessing the player account (i.e. the player account associated with the account number described in paragraph 19), the initial result of the initial pull-tab and the linked result of the linked pull-tab (paragraphs 19, 21 and 27; paragraph 27 teaches the display may visualize revealing one or more rows of indicia on the SuperTab ticket, and subsequently display the outcome corresponding to the revealed indicia).  
DELEON fails to explicitly disclose the following limitations:
and the first randomized ordered set of pull-tabs comprising a set of pre-allocated electronic access tickets for the linked deal, with the set of pre-allocated electronic access tickets allocated to the initial deal at manufacture and configured for electronically accessing the linked deal;
(the access ticket is)  a pre-allocated electronic access ticket of the set of pre-allocated electronic access tickets 
 electronically accessing a linked pull-tab for the linked deal using the pre- allocated electronic access ticket from the initial pull-tab
Robb teaches:
and the first randomized ordered set of pull-tabs comprising a set of pre-allocated electronic access (i.e. electronic access via the machine-readable code described in paragraph 54) tickets (i.e. predetermined electronic access tickets as described in paragraphs 66 - 67) for the linked deal (i.e. the pull tab game described in paragraph 66 - 67), with the set of pre-allocated electronic access tickets (i.e. predetermined electronic access tickets as described in paragraphs 66 - 67) allocated to the initial deal (i.e. when the player determine/reveal whether the ticket is a winning or losing ticket) at manufacture (i.e. at the time wherein each ticket in a set of electronic access tickets is predetermined/pre-allocated) (each ticket is predetermined to be a winning or losing entry for the game as described in paragraph 66)) and configured for electronically accessing the game  (i.e. the linked deal) (abstract and paragraphs 54 and 66 - 67);
the access ticket is  a pre-allocated electronic access ticket (i.e. predetermined electronic access tickets as described in paragraphs 66 - 67) of the set of pre-allocated electronic access tickets (abstract and paragraphs 54 and 66 - 67) 
 electronically accessing (i.e. electronic access via the machine-readable code described in paragraph 54) the game (i.e. the game that include a linked pull-tab for the linked deal) using the pre- allocated electronic access ticket from the initial pull-tab (abstract and paragraphs 54 and 66 - 67) 
Therefore,   it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified DELEON in view of Robb to include the aforementioned method in order to achieve the predictable result of maintaining player appeal/interest.
Regarding claim 19 (in addition to the limitations discussed above), DELEON also discloses system for resolving an electronic game including a linked transaction comprising a linked deal within an initial deal, the system comprising: one or more computer processors (i.e. GPU 340) and the non-transitory computer-readable storage medium described in claim 1 (Abstract and FIG. 7 and paragraphs 25, 27, 28, 43, 45 - 47).
26.	Regarding claim 2, DELEON discloses the operations further comprising: responsive to evaluating the linked result of the linked pull-tab, updating a prize state (i.e. the prize state associated with SuperTab outcome described in paragraph 27) of the linked deal based on the evaluated linked result of the linked pull-tab (paragraphs 18, 27 and 43 and FIG. 1).
27.	  Regarding claim 3, DELEON discloses wherein: an additional linked result of an additional linked pull-tab (i.e. the SuperTab described in paragraphs 25, 27 and 28)) is based on the updated prize state (i.e. the prize state associated with SuperTab outcome described in paragraph 27) of the linked deal, and the additional linked pull-tab is a linked pull-tab included in the second randomized ordered set of electronic pull-tabs (abstract and paragraphs 25, 27 and 28).
28.	 Regarding claim 7, DELEON discloses one or more of the initial deals in the plurality of initial deal options are linked to different types of linked deals (i.e. a first type of regular SuperTab game described in paragraph 24 and a second type of Wide Area SuperTab described in paragraph 31) (abstract and paragraphs 24 and 31).
29.	Regarding claim 8, DELEON discloses the operations further comprising updating a capital balance of the player account (i.e. the player account associated with the account number described in paragraph 19) based on the initial result and the linked result (paragraphs 19, 27 and 39).  
30.	Regarding claim 9, DELEON discloses the operations further comprising completing a financial transaction (i.e. the financial transaction of paying out the prizes as described in paragraph 27) based on the initial result and the linked result (paragraphs 19, 27 and 39).
31.	Regarding claim 10, DELEON discloses the management system is configured to evaluate the linked result of the linked pull-tab based on one or more inputs received from a player operating the electronic gaming terminal (abstract and paragraphs 21 and 23).  
32.	Regarding claim 11, DELEON discloses the management system is configured to evaluate the initial result of the initial pull-tab based on one or more inputs received from a player operating a player terminal. (an input device/the controls 206 of the terminal 202 described in paragraph 21) (abstract and paragraphs 18, 21, 23 and 39).
33.	Regarding claim 13, DELEON discloses wherein the linked deal is a seal card game corresponding to the initial deal (Abstract and paragraphs 23 and 27 and FIG. 1).
34.	Regarding claim 15, DELEON discloses wherein the linked deal is a bonus play game (i.e. the bonus play game/additional round described in the abstract) game corresponding to the initial deal (Abstract and paragraphs 23 and 27).

Claim Rejections - 35 USC § 103
35.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

36.	Claims 4, 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DELEON (US 20190073877) and in view of Robb (US 20050064925) and further in view of Gerow (US 20020072404).
37.	Regarding claims 4, the combination of DELEON and Robb teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
providing, to the electronic gaming terminal accessing the player account, a plurality of initial deal options, each of the initial deal options comprising a different randomized ordered list of pull-tabs managed by the management system; 
receiving, from the player account at the management system, a selection of the initial deal from the plurality of initial deal options.
Gerow teaches:
providing, to the electronic gaming terminal (i.e. accessing the player account described by DELEON), a plurality of initial deal options (i.e. the plurality of pull tab group 20 described in paragraph 31), each of the initial deal options comprising a different randomized ordered list of pull-tabs managed by the deal management system (paragraphs 31 and 38 and FIGS. 7 and 8); 
and receive (i.e. from the player account described by DELEON) at the management system, a selection of the initial deal from the plurality of initial deal options (i.e. the plurality of pull tab group 20 described in paragraph 31) (paragraphs 31 and 38 and FIGS. 7 and 8).
Therefore,   it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of DELEON and Robb in view of Gerow to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience (i.e. by offering the player a plurality of wagering/initial deal options).
38.	Regarding claims 5, Gerow also teaches one or more of the initial deal options in the plurality of initial deals comprise different progressive prizes (i.e. the progressive prizes described in paragraphs 12 and 28) (abstract and paragraphs 12, 28, 31 and 38 and  FIGS. 7 and 8).  
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of DELEON and Robb in view of Gerow to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
39.	Regarding claims 14, Gerow also teaches wherein the linked deal is a progressive seal card game corresponding to the initial deal (abstract and paragraphs 12, 28, 31 and 38 and FIGS. 7 and 8).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of DELEON and Robb in view of Gerow to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
40.	Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DELEON (US 20190073877) and in view of Robb (US 20050064925) and in view of Gerow (US 20020072404) and further in view of Bridgeman (US 5984779).
41.	Regarding claim 6, the combination of DELEON, Robb and Gerow teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
wherein one or more of the initial deals in the plurality of initial deal options comprise different odds for the initial deals.
Bridgeman teaches:
wherein one or more of the initial deals in the plurality of initial deal options comprise different odds for the initial deals (Col 2, 37 - 40; players can choose or switch from the different games (i.e. initial deals) offered, with dynamically different odds and paytables).
Therefore,   it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of DELEON, Robb and Gerow in view of Bridgeman to include the aforementioned method in order to achieve the predictable result of enhanced/improved player gaming experience.
42.	Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DELEON (US 20190073877) and in view of Robb (US 20050064925) and in view of Cannon (US 20030125107).
43.	Regarding claims 12, the combination of DELEON and Robb teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
wherein responsive to evaluating that the initial result of the initial pull-tab comprises the pre-allocated electronic access ticket to the linked deal, and the operations further comprising funding the linked deal with a portion of an entrance capital value used to fund the initial deal
Cannon teaches:
in response to a gaming condition (i.e. wherein responsive to evaluating that the initial result of the initial pull-tab comprises the access ticket (i.e. the pre-allocated electronic access ticket) to the linked deal), the operations further comprising funding the linked deal the bonus game (i.e. the linked deal) with a portion of an entrance capital value used to fund the primary game (i.e. the initial deal) (Abstract and paragraphs 19 and 28).
Therefore,   it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of DELEON and Robb in view of Cannon to include the aforementioned method in order to stimulate and maintain players' interests in gaming (as described by Cannon, paragraph 16).
44.	Regarding claims 16, DELEON discloses wherein the linked deal is a double up game (i.e. the game described in paragraph 8) corresponding to a linked funding value for the linked deal (abstract and paragraphs 8, 21 and 39).
Cannon also teaches the linked funding value (i.e. funding for the bonus game) is funded from an initial funding value for the initial deal (i.e. the primary game) (Abstract and paragraphs 19 and 28).
Therefore,   it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of DELEON and Robb in view of Cannon to include the aforementioned method in order to stimulate and maintain players' interests in gaming (as described by Cannon, paragraph 16).

Response to Arguments
45.	Regarding claims 1 - 19, the applicant argues that the 101 rejections should be withdrawn because the present invention is directed to a technical solution to a technical problem with a technical solution to a legal or accounting problem (i.e., the legality, regulation, and financial accounting of “complete” vs “incomplete” games) (Remarks, pages 10 - 15).
	The examiner respectfully disagrees.
	The applicant’s invention might offer some improvements, but these improvements are not an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a). 
Further, the present invention/application is not an application or use of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e). See MPEP 2106.04(d) for more detail.
	Therefore, the present invention is not directed to a technical solution to a technical problem with a technical solution and the 101 rejections are being maintained. 
46.	Regarding claims 1 - 19, the applicant argues that the 101 rejections should be withdrawn because The claims are not directed towards an abstract idea of organizing human activity (Remarks, pages 16 - 17).
	The examiner respectfully disagrees.
The present claims/invention (i.e. The instant amendment) requires the newly amended features “pre-allocation” and linking the pre-allocated electronic access tickets to a linked deal.
	However, the aforementioned newly amended feature does not make the present claims/invention no longer an abstract idea. The present claims/invention (including the aforementioned newly amended feature) are still directed to the following abstract ideas:
(Certain Methods Of Organizing Human Activity (commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations));
Certain Methods Of Organizing Human Activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  

Therefore, the present invention is not directed to a technical solution to a technical problem. Rather, the present invention is a technical implementation of a solution to an accounting or legal  problem. This is supported by Applicant’s statement that the “claimed invention… …describes a technical implementation of a linked transaction including an initial deal a linked deal” (Remarks, page 16, lines 20-22). The quoted “transaction” which includes “initial” and “linked deal[s]” are clearly fundamental economic principles or practices and/or commercial or legal interactions which are considered to be certain methods of organizing human activities. Accordingly, the 101 rejections are being maintained for being directed a judicial exception.
47.	Regarding claims 1 - 19, the applicant argues that the 101 rejections should be withdrawn because the claims are integrated into a practical application  (Remarks, pages 17 - 18).
The examiner respectfully disagrees.
The claim recites additional elements, such as a system comprising: a processor (i.e. generic computer) in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
As discussed above, Applicant states that the “claimed invention… …describes a technical implementation of a linked transaction including an initial deal a linked deal” (Remarks, page 16, lines 20-22). The quoted “transaction” which includes “initial” and “linked deal[s]” are clearly fundamental economic principles or practices and/or commercial or legal interactions which are considered to be certain methods of organizing human activities. Accordingly, the 101 rejections are being maintained because the “technical implementation” amounts to the utilization of generic additional elements and insignificant extra-solution activity to implement the noted certain methods of organizing human activities.
48.	Regarding claims 1 - 19, the applicant argues that the cited prior art fail to teach the newly amended limitations (Remarks, pages 18 - 20).
	The examiner agrees. However, the new rejections with the Robb reference teach all the newly amended limitations for claims 1 - 19 (see rejections above for details).
Conclusion
49.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lind (US 20020098882).
50.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        



/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715